NUMBER 13-06-00307-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


NORBERTO MANZANARES,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 103rd District Court
                        of Cameron County, Texas.


                         MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Yañez and Benavides
            Memorandum Opinion by Chief Justice Valdez

      A jury found appellant, Norberto Manzanares, guilty of murder. See TEX . PENAL

CODE ANN . § 19.02 (Vernon 2003). The trial court assessed punishment at thirty-five years

in prison. Appellant asserts six issues on appeal. We affirm.

                                    I. BACKGROUND

      On the morning of January 31, 2005, appellant crossed into Matamoros, Mexico
from Brownsville, Texas, with his wife, Gloria Manzanares, in his vehicle. The record

shows that appellant arrived at a clinic located in Matamoros at approximately 8:15 a.m.

Upon his arrival, appellant frantically sought medical assistance for Gloria, who was

unconscious and not breathing. Gloria was immediately examined by two medical doctors,

and although life-saving measures were implemented, they proved futile; Gloria was

declared dead upon arrival. Dr. Guillermo Lozano testified that in his medical opinion, he

believed that Gloria had been dead for three or four hours. An autopsy to determine

Gloria’s cause of death commenced at 10:30 a.m.

        Dr. Marco Tulio Maldonado, a forensic medical examiner for the State of Tamulipas,

Mexico, performed the autopsy. At trial, Dr. Maldonado first gave detailed testimony about

lividity1 and rigor mortis2 in order to determine the approximate time of death. He testified

that because Gloria showed significant signs of both lividity and rigor mortis, he believed

that Gloria must have been dead for at least six or eight hours. Dr. Maldonado also noted

various injuries to Gloria’s head, scalp, and neck, and concluded the cause of death was

anoxemia due to strangulation.

        Dr. Norma Jean Farley, a forensic pathologist, performed a second autopsy on

February 1, 2005. Dr. Farley also concluded, based on her observations of various injuries

on Gloria’s head, scalp, and neck, that the cause of death was asphyxia from ligature

strangulation. Dr Farley further stated, that based on the initial autopsy done in Mexico,

the autopsy that she performed, and various photographs that she reviewed, she believed



        1
          “Lividity” is the postm ortem pooling of the blood in the body due to gravity when the heart no longer
pum ps blood.

        2
            “Rigor m ortis” is the stiffening of the joints of the body after death.

                                                          2
that Gloria had been dead for approximately six to eight hours at the time Dr. Maldonado

began his initial autopsy.

       The record shows that authorities from Matamoros and Brownsville worked together

while investigating Gloria’s death. The results of their investigative efforts indicated that

Gloria was strangled with a cord in the early morning hours of January 31, 2005 while at

her home located in Brownsville. Appellant was indicted on June 15, 2005. The indictment

alleged that “in the County of Cameron and the State of Texas, [appellant] did then and

there intentionally or knowingly cause the death of [Gloria Manzanares], by asphyxia due

to ligature strangulation with a cord, rope, or object unknown to the Grand Jury.” A jury

found appellant guilty of Gloria’s murder on February 21, 2006. This appeal ensued.

                               II. CONFRONTATION CLAUSE

       By his first issue, appellant contends that his right to confrontation under the Sixth

Amendment to the United States Constitution was violated when the trial court ruled at a

pre-trial hearing that a local newspaper reporter did not have to take the witness stand and

testify about the sources he used in developing articles on appellant’s case. See U.S.

CONST . AMEND . VI. Apparently, appellant sought to support his motion to change venue

with testimony from the reporter that the State was actively promoting publicity in its case

against appellant. The Confrontation Clause of the Sixth Amendment guarantees that “in

all criminal prosecutions the accused shall enjoy the right . . . to be confronted with the

witnesses against him.” Id. Clearly, the reporter is not a witness against appellant, nor

does he contend as much on appeal. As such, appellant was not denied his right to

confrontation or his right of cross-examination. See Dedeesma v. State, 806 S.W.2d 928,

933 (Tex. App.–Corpus Christi 1991, pet. ref’d) (citing Drew v. State, 743 S.W.2d 207, 225

                                             3
(Tex. Crim. App. 1987)). Appellant’s first issue is overruled.

                              III. MOTION TO CHANGE VENUE

       By his second issue, appellant contends the trial court abused its discretion in

denying his motion for change of venue due to pretrial publicity.

       A change of venue is warranted because of pretrial publicity if “the publicity about

the case was pervasive, prejudicial and inflammatory.” Salazar v. State, 38 S.W.3d 141,

150 (Tex. Crim. App. 2001); accord LaBonte v. State, 99 S.W.3d 801, 805 (Tex.

App.–Beaumont 2003, pet. ref’d). The two primary means of discerning whether publicity

is pervasive are a hearing on a motion to change venue and the voir dire process.

Gonzalez v. State, 222 S.W.3d 446, 449 (Tex. Crim. App. 2007). If the accused raises

“substantial doubts about obtaining an impartial jury” because of “widespread inflammatory

news coverage,” the constitutional right to fair trial is implicated. Phillips v. State, 701
S.W.2d 875, 879 (Tex. Crim. App. 1985) (citing Bell v. State, 582 S.W.2d 800, 810-11

(Tex. Crim. App. 1979)).

       The standard of review on appeal from a trial court’s ruling on a motion for change

of venue is abuse of discretion. Gonzalez, 222 S.W.3d at 449. If the trial court’s ruling

falls within the zone of reasonable disagreement, it will be upheld. See id.; see also

Narvaiz v. State, 840 S.W.2d 415, 428 (Tex. Crim. App. 1992).

       A hearing on appellant’s motion for change of venue was held on October 6, 2005.

At the hearing, appellant introduced into evidence fifteen newspaper articles that were

published over a nine-month period (February 2005 to October 2005). An affidavit

provided by Irma Rubio, an employee of the Brownsville Herald, indicated that at the time

the fifteen articles were circulated, the average daily circulation of the Brownsville Herald

                                             4
was 16,368, with an estimated readership of 49,000. Rubio concluded that “because of

the number of articles and the said circulation, the said matter received substantial (local)

coverage.”

       Appellant also presented the opinions of two witnesses on the amount of publicity

that the case had generated. The first, Amelia Mendez, a teacher with the Brownsville

Independent School District, testified that she read only two of the fifteen articles printed

by the Brownsville Herald. She further testified that she discussed appellant’s case with

approximately twenty of her co-workers. Mendez acknowledged, however, that no co-

worker ever expressed an opinion as to whether appellant was able to get a fair trial.

       The second of appellant’s witnesses was Maria Luis Gomez, a social security

administration employee and a fifty-three-year resident of Brownsville. Gomez testified she

became familiar with appellant’s case by watching the news and reading every newspaper

article that involved appellant’s case.       She claimed also to have conversed with

approximately twenty-five of her co-workers about the case and that several of them

mentioned that they believed appellant was guilty.

       With regard to the voir dire process, appellant claims that the trial court’s recognition

that “a good majority” of the potential jurors had heard or read about the case through

different media outlets demonstrated the extent to which pretrial publicity had permeated

the community. Although the record does not show the exact number of potential jurors

that indicated having had heard or read about appellant’s case, the record does show that

only three, out of a pool of eighty potential jurors, had formed an opinion about the case

that they would not be able to set aside.

       We acknowledge the fact that there was extensive media coverage of this case.

                                               5
However, publicity in the news alone will not support a change of venue. Willingham v.

State, 897 S.W.2d 351, 357 (Tex. Crim. App. 1995). Appellant’s witnesses identified a

very limited number of citizens who reportedly became aware of appellant’s case through

the media. Indeed, Mendez testified that she had read only two of the fifteen articles that

had been published. Moreover, the fact that only three out of eighty potential jurors

expressed the opinion that they could not be fair and impartial jurors does not establish

that the pretrial publicity permeated the community to such an extent that the decision to

deny the motion for a change of venue was outside the zone of reasonable disagreement.3

        There is simply nothing in the record to indicate that the trial court failed to consider

all of the testimony and physical evidence tendered by appellant at the change of venue

hearing. See Gonzalez, 222 S.W.3d at 450. The trial court was also permitted to consider

the entirety of the responses heard during the voir dire process. Id. We find no abuse of

discretion by the trial court in denying appellant’s motion for change of venue. Appellant

has failed to carry his burden of proving the existence of identifiable and pervasive

prejudice within the Cameron County community such that the likelihood of obtaining a fair

and impartial jury was doubtful. Issue two is overruled.

                                      IV. EXPERT QUALIFICATIONS

        By his third issue, appellant asserts that the trial court abused its discretion by

        3
             The court of crim inal appeals and other appellate courts have found trial courts within their
discretion when they seated panels with 69 venire m em bers out of 109 who had seen publicity on the
accused’s case, Von Byrd v. State, 569 S.W .2d 883, 890-91 (Tex. Crim . App. 1978); with 44 out of 72 had
seen publicity on the defendant’s case, Russell v. State, 146 S.W .3d 705, 714 (Tex. App.–Texarkana 2004,
pet. ref’d), and with 52 panelists out of 64 had seen som ething on the defendant’s case. Crawford v. State,
685 S.W .2d 343, 349-50 (Tex. App. Am arillo 1984), rev’d on other grounds, 696 S.W .3d 903 (Tex. Crim . App.
1985). Likewise, the court of crim inal appeals has found trial courts within their discretion when they seated
juries with 15 venire m em bers out of 77 stated that they had an opinion that could not be set aside, Gardner
v. State, 733 S.W .2d 195, 204-05 (Tex. Crim . App. 1987), and with 39 out of 112 held the sam e view. Taylor
v. State, 420 S.W .2d 601, 604 (Tex. Crim . App. 1967).

                                                      6
permitting Dr. Mario Maldonado to testify as a medical expert regarding the victim’s time

of death.

       We review the trial court’s admission of expert testimony for an abuse of discretion.

Carrasco v. State, 154 S.W.3d 127, 129 (Tex. Crim. App. 2005); Kelly v. State, 824 S.W.2d
568, 574 (Tex. Crim. App. 1992). Absent a clear abuse of discretion, the trial court’s

decision to admit or exclude testimony will not be disturbed. Wyatt v. State, 23 S.W.3d 18,

28 (Tex. Crim. App. 2000); Penry v. State, 903 S.W.2d 715, 762 (Tex. Crim. App. 1995).

       The test for admitting expert testimony is set forth in rule 702:

       If scientific, technical, or other specialized knowledge will assist the trier of
       fact to understand the evidence or to determine a fact in issue, a witness
       qualified as an expert by knowledge, skill, experience, training, or education
       may testify thereto in the form of an opinion or otherwise.

TEX . R. EVID . 702. The party proffering the expert witness bears the burden of showing that

the witness is qualified on the specific matter in question. Wyatt, 23 S.W.3d at 28; Penry,
903 S.W.2d at 762. No rigid formula exists for determining whether a particular witness

is qualified to testify as an expert. Matson v. State, 819 S.W.2d 839, 851-52 n.10 (Tex.

Crim. App. 1991). The special knowledge qualifying a particular witness as an expert may

be gleaned entirely from studying technical works, obtaining a specialized education,

practical experience, or a combination of the three. Holloway v. State, 613 S.W.2d 497,

501 (Tex. Crim. App. 1981); see also Carter v. State, 5 S.W.3d 316, 319-20 (Tex.

App.–Houston [14th Dist.] 1999, pet. ref’d) (stating that an expert witness may be qualified

solely on the basis of practical experience).

       The record shows that Dr. Maldonaldo received his medical degree from the

University of Matamoros in 1985. He has been practicing medicine for over twenty years,


                                                7
is a certified coroner, a licensed forensic medical examiner, and, at the time of trial, had

been employed by the Attorney General’s Office for the State of Tamaulipas, Mexico for

approximately twelve years. Dr. Maldonado testified that during his twelve years with the

Attorney General’s Office, he performed over 1,400 autopsies, was trained in determining

time of death, and also received a degree in criminology. Additionally, he testified that he

is subject to re-certification every five years, and is considered an expert in the State of

Tamaulipas.

       Given Dr. Maldonado’s training and experience, we find the trial court did not abuse

its discretion in allowing Dr. Maldonaldo to testify as an expert witness. See Hernandez

v. State, 53 S.W.3d 742, 751 (Tex. App.–Houston [1st Dist.] 2001, pet. ref’d) (stating that

experience alone may provide a sufficient basis for expert’s testimony); Hardin v. State, 20
S.W.3d 84, 92 (Tex. App.–Texarkana 2000, pet. ref’d) (same). Appellant’s third issue is

overruled.

                                       V. RELIABILITY

       By his fourth and fifth issues, appellant contends that the trial court failed to perform

its gate-keeping function by allowing Dr. Maldonaldo to testify on the victim’s time of death

without first requiring the State to meet its burden under Kelly v. State, 824 S.W.2d 568,

572 (Tex. Crim. App. 1992) (requiring trial court to hold a hearing outside the presence of

the jury to determine whether scientific evidence meets a three-prong test for reliability).



       At trial, appellant objected to Dr. Maldonado’s testimony on the ground that the

State had not proven that Dr. Maldonado was qualified to provide an expert opinion as to

the victim’s time of death. Appellant did not object on the basis that the State had failed

                                               8
to hold a hearing regarding whether Dr. Maldonado’s testimony was based on reliable

information.4 To preserve an issue on appeal, there must be a timely objection that

specifically states the legal basis for the objection. Rezac v. State, 782 S.W.2d 869, 870

(Tex. Crim. App. 1990); Maldonado v. State, 902 S.W.2d 708, 711 (Tex. App.–El Paso

1995, no pet.). Appellant’s complaint on appeal that the trial court failed to hold a hearing

to determine the underlying reliability of Dr. Maldonado’s testimony differs from his trial

objection; therefore, we hold he forfeited this issue for review. See TEX . R. APP. P. 33.1(a);

Holmes v. State, 135 S.W.3d 178, 185 (Tex. App.–Waco 2004, no pet.) (recognizing an

expert’s qualifications as a separate issue under rule of evidence 702); Chisum v. State,

988 S.W.2d 244, 250-51 (Tex. App.–Texarkana 1998, pet. ref’d) (holding objection to

admission of expert’s opinion did not preserve for review issue of reliability of scientific

evidence). Appellant’s fourth and fifth issues are overruled.

                                 VI. LEGAL AND FACTUAL SUFFICIENCY

        By his sixth issue, appellant contends that because Dr. Maldonado was unqualified

to provide expert testimony on the victim’s time of death, or because the methods used by

Dr. Maldonado were either unreliable or improperly applied, the evidence is legally and

factually insufficient to prove territorial jurisdiction (i.e., that the homicide occurred in the

United State rather than Mexico). We have already determined that Dr. Maldonado was

qualified to testify on behalf of the State as an expert witness. We also determined that

appellant failed to object on the basis that Dr. Maldonado’s method of determining time of



        4
            At trial, appellant form ed his objection in the following m anner: “Your Honor, our objection goes that
the State has not presented sufficient facts to establish that [Dr. Maldonado] is an expert – he m ay be, he can
testify as to [the victim ’s] died [sic] from strangulation, but for him to go a step further and give an opinion as
to the tim e of death, he does not have the qualifications . . .”

                                                         9
death was unreliable. Because we have overruled each ground on which appellant bases

his sufficiency of the evidence argument, appellant’s sixth issue is also overruled.5

                                              VII. CONCLUSION


        We affirm the trial court’s judgment.



                                                             ROGELIO VALDEZ
                                                             Chief Justice

Do not publish.
TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 29th day of July, 2008.




        5
          On this point, we note that at least one appellate court has em braced the idea that where, like here,
an appellant has failed to object on grounds that the m ethods used by an expert witness proved unreliable,
the appellant has essentially forfeited his right to appeal that sam e issue “in the guise of an insufficiency of
the evidence argum ent.” See City of San Antonio v. Pollock, 155 S.W .3d 322, 331 (Tex. App.–San Antonio
2004, pet. granted). To hold otherwise “would give [the appellant] an unfair advantage. [The appellant] would
be free to gam ble on a favorable judgm ent before the trial court, knowing that [it could] seek reversal on
appeal [despite its] failure to [object] at trial.” Id. (quoting Maritime Overseas Corp. v. Ellis, 971 S.W .2d 402,
409-10 (Tex. 1988). W e recognize, however, that Pollock was decided in a civil setting, and we are unaware
of single appellate court that has extended its holding to a crim inal m atter. Although the State urges us to
apply Pollock to the current m atter before us, because we have expressly rejected the rationale underlying
appellant’s sufficiency of the evidence argum ent, we see no need to do so.

                                                       10